Citation Nr: 1215164	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1975.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

During the January 2012 hearing, the Veteran indicated he intended to submit additional private treatment records in support of his claim.  While the record was held open for 60 days, he did not submit those records.  In addition, the most recent VA treatment records from the Tallahassee Outpatient Clinic (OPC) are dated in April 2009.

VA has a duty to assist that includes making reasonable efforts to obtain medical records not in custody of a Federal department or agency in the development of claims, and providing an examination if necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As such, the Board finds that remand is necessary so that additional private treatments records may be obtained.  In addition, any more recent VA medical records pertinent to the claim should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thereafter, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected hypertension.  It is noted that his last VA examination was conducted in April 2007, more than 5 years ago, and the evidence suggests that he has had additional treatment for hypertension during the intervening years since that examination-the record is unclear as to whether there has been worsening of service-connected hypertension since the last VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment of the Veteran's during the period of this claim, to include the private records mentioned by the Veteran at the Travel Board hearing and any pertinent VA records for the period since April 2009.

2.  Then, the Veteran should be afforded a VA examination to determine the current severity of his hypertension.  The claims files must be made available to the examiner.  The examiner should indicate whether the Veteran has diastolic pressure predominantly 100 or more, 110 or more, 120 or more, or 130 or more; whether the Veteran has systolic pressure predominantly 160 or more, or 200 or more; and whether the Veteran requires continuous medication for control of hypertension.  Any indicated studies should be performed.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected hypertension on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

